 Case 3:20-cr-03491-JLS Document 20 Filed 04/16/21 PageID.27 Page 1 of 1



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8                           (HON. JANIS L. SAMMARTINO)
 9
10   UNITED STATES OF AMERICA,                CASE NO.: 20-cr-3491-JLS
11                      Plaintiff,            Hon. Janis L. Sammartino
12         v.                                 ORDER GRANTING JOINT
                                              MOTION TO CONTINUE MOTION
13   GUSTAVO CASTANEDA,                       HEARING/TRIAL SETTING
14                      Defendant.
15
           GOOD CAUSE APPEARING, the parties’ Joint Motion to Continue the
16
     Motion/Hearing Trial Setting from May 14, 2021 to May 21, 2021 at 1:30 p.m. is
17
     hereby GRANTED. For the reasons stated in the Parties’ joint motion, the Court
18
     finds that the continuance serves the ends of justice and outweighs the public and
19
     Defendant’s interest in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).
20
           IT IS SO ORDERED.
21
     Dated: April 16, 2021
22
23
24
25
26
27
28
